department of the treasury internal_revenue_service washington d c date number release date cc psi b9 tl-n-235-00 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel passthroughs special industries cc psi subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or its representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date date date date date year year year year fllc agreement state state law a b c d e f dollar_figurea dollar_figureb dollar_figurec dollar_figured x y a b c d e f does economic_substance_doctrine apply to this fllc issue sec_2 does sec_2703 apply to the valuation of an interest to this fllc can a restriction on liquidation of a family limited_liability corporation fllc which requires consent of x the voting interests be disregarded under sec_2704 in the alternative does a conversion of the transferred interests into assignee interests in the hands of the transferees trigger a transfer under sec_2704 does sec_2036 apply to the assets decedent contributed to this fllc does the gift on formation argument apply to this fllc in the alternative to all of the above should the amount of the discount be challenged conclusions maybe maybe yes the transferred interests should be valued as if the operating_agreement provided that two-thirds in interest could compel liquidation yes maybe no yes facts d’s personal attorney e attended a seminar advocating use of family limited_liability corporations later he advised d to form one d engaged f to form fllc d filed articles of incorporation with state on date for fllc later on date he and his three children a b and c executed agreement that named a b c and d as members the agreement states that its effective date was date and provides that a b c and d initially had respective membership interests of a b c and d the agreement provides in part that fllc shall be dissolved on the earlier of date the sale of substantially_all of the company’s property or the vote of members holding x percent of fllc interests no member has the right to demand a return of his capital_contribution the agreement may be modified only with the unanimous consent of the members under state law however in the absence of a different percentage stated in the operating_agreement a limited_liability_company dissolves upon the vote of y percent interest of the members the agreement also provides that fllc shall dissolve upon the death of a member unless a majority of the remaining members elects to continue the business of fllc in the event of an election to continue fllc the successor-in-interest of the deceased is deemed to be an assignee of the interest of the deceased member and may apply for admission to fllc as a substituted member otherwise the successor-in-interest may not exercise the voting rights of a member admission of an assignee as a substituted member is possible only after obtaining the consent of a majority of the interests held by the other members finally the agreement provides that decisions require the consent of a majority of the managers however the power to invest reinvest sell convey mortgage remortgage or pledge all or any part of the company’s property requires the consent of members holding a majority of the llc interests on date d contributed dollar_figurea worth of cash and marketable_securities to fllc it is unclear whether d’s children made any contributions to fllc we understand you are clarifying this fact in any event shortly after date d made gifts of additional fllc interests of e each to a b and c the following year d again made gifts of fllc interests of f each to a b and c by virtue of these transfers d was left owning less than x of the fllc interests on date d died under d’s will his interest in fllc passed in equal shares to a b and c the will also names a b and c as executors of d’s estate in year fllc earned_income in the amount of dollar_figureb in year dollar_figurec in year dollar_figured gift_tax returns were filed reporting the all of the interests in fllc d gave to his children including the initial provision of their interests in the agreement on the return reporting the year gifts in valuing the transfers d claimed a percent discount from the net asset value of the property underlying the transferred fllc interests on the return reporting the year gifts d’s estate claimed a percent discount on the estate_tax_return d’s estate claimed a percent discount it is not clear what the bases of these claimed discounts were although the materials in your incoming suggest that petitioner attributed them to minority interest discount and marketability discount you are preparing to issue notices of deficiencies for gift_taxes and estate_taxes and you have requested our opinion on several potentially applicable arguments in support of those adjustments law and analysis initially we note that the transfers to the children on formation of fllc were transfers of cash and securities and not transfers of llc interests on date d contributed dollar_figurea worth of cash and marketable_securities to fllc the agreement provides that no other capital contributions were required of the members but that the children should each have an a membership interest in fllc thus a portion of d’s contribution was a contribution of cash and securities to fllc on behalf of a b and c in substance a transfer to a b and c who then contributed the assets to fllc in exchange for a membership interest cf estate of stinson v united_states aftr2d ria n d in aff’d 214_f3d_846 7th cir background use of a family limited_partnership or its cousin a family limited_liability corporation as a legitimate planning device has been recognized for several decades now on the other hand the potential for abusing these entities ie use of these entities as mere devices to escape federal transfer_taxes has also long been recognized unfortunately abuse of these entities has dramatically increased in the last several years the abuse occurs when family assets are placed into a such an entity ostensibly as capital contributions solely for the purpose of reducing future estate or gift transfer_taxes that will otherwise be attributable to those assets after the assets have been thus wrapped in such an entity and transferred to another family_member either by gift or inheritance the taxpayer claims a substantial discount on the value of those assets attributable to the form of the entity these discounts are usually claimed to be due to the lack of marketability of the interest the minority nature of the interest and or other restrictions in the entity agreement the courts have rendered several opinions on various aspects the subject those opinions are necessarily quite contingent upon the facts and circumstances as well as the applicable state laws of the underlying cases in estate of harrison tcmemo_1987_8 the tax_court rejected our retained_interest and lack-of-business-purpose arguments for reasons unique to the facts and posture of that case but in estate of schauerhamer tcmemo_1997_242 the court agreed with the government’s retained_interest argument under sec_2036 this argument sec_2036 again recently succeeded in estate of reichardt v commissioner t c no date where the court found that the discounts were not to be recognized because the decedent had continued to use of the property he had ostensibly contributed to the family limited_partnership which caused the property to be included in the estate an issue frequently arising is whether an interest transferred to another family_member is a partnership_interest or an assignee interest the latter presumably being less valuable than the former several opinions have addressed it in estate of nowell v commissioner tcmemo_1999_15 the tax_court held that under the relevant arizona law when a family limited_partnership_interest passed to an heir absent a contrary provision in the partnership_agreement it was to be valued as an assignee interest not a partnership_interest in 113_tc_449 the court held that under the unusual facts there the transferred partnership interests remained partnership interests not assignee interests quite recently in 218_f3d_383 5th cir it had been stipulated that the transferred interest was an assignee interest the lower court determined that since the assignee had a right to force a liquidation of the partnership the claimed discounts were not available the fifth circuit_court reversed holding that under texas law an assignee’s legal capacity to force a liquidation was very unclear it remanded the case for a determination of the discount another issue that has arisen is the applicability of sec_2704 to the value of transferred interests described in detail herein two cases have held that it was not applicable to the facts of those cases in light of the relevant state laws 113_tc_449 and estate of harper v commissioner tcmemo_2000_202 these cases are discussed below see estate of weinberg t c memo for a recent example of the court’s consideration and application of these discounts in the context of a non-abusive partnership finally in estate of church v united_states ustc big_number civil no sa- 97-ca-0774-og w d tex jan a district_court ruled that the family limited_partnership had been legally formed before the death of the decedent even though the certificate of limited_partnership had not been filed until several days after death and the formation of the sole corporate general_partner had not occurred until six months later the government is currently appealing church it can be seen that several of the arguments suggested below have yet to be ruled upon by any court including our primary argument lack of economic_substance all these arguments have been advanced at least once in three tax_court cases that have been tried and are currently awaiting opinions other cases that will raise those arguments may go to trial in the near future as well we urge you carefully review the advice given here in light of any outcomes of those cases in the near future the economic_substance_doctrine the primary argument to advance in cases such as these is that either the entity be it a family limited_partnership or family limited_liability corporation hereinafter referred to as the family entity or the transaction by which a donor’s assets are contributed to it or both lacked economic_substance if so then discounts on the value of those assets attributable to characteristics inherent only in a valid entity or transaction are not allowed a supreme court cases it is clear that for the purposes of federal taxation the courts may completely disregard the form of an entity or a transaction if it is found to lack economic_substance this doctrine originates from the opinion of 293_us_465 there the supreme court held that an otherwise valid corporate formation and subsequent reorganization could be disregarded when the substance of those transactions was to avoid tax on a transfer of stock the supreme court later employed similar reasoning in disregarding the otherwise valid purchase of certain bonds and subsequent use of them as loan collateral in 364_us_361 there it found that there was nothing of substance to be realized by knetsch from this transaction beyond a tax deduction attributable to the alleged interest deductions knetsch u s pincite in other cases the supreme court has employed this analysis with slightly differing verbal formulations in u s v court holding co 324_us_331 it cited gregory in disregarding a liquidating dividend and said that the tax consequences of the transaction could not simply be determined by the means used to transfer title rather the transaction must be viewed as a whole and each step from the commencement of the negotiations to the consummation of the sale is relevant court holding u s pincite this formulation gave rise to the step_transaction_doctrine which can be seen to be but a subset of the economic_substance_doctrine see 489_us_726 similarly in 360_us_446 the court used this same analysis to hold that the taxpayers had accrued income and noted that the incidence of taxation depends upon the substance not the form of the transaction hansen u s pincite the substance over form formulation is thus also seen as a derivative of the economic_substance_doctrine see 435_us_561 b circuit_court cases this doctrine in all its various forms has enjoyed a healthy vitality in the circuit courts in a wide variety of cases the courts have invoked it to disregard a diverse mix of transactions and entities including loans 364_f2d_734 2d cir cert_denied 385_us_1005 purchases and sales of commodities 862_f2d_1486 11th cir and 862_f2d_400 2d cir partnerships 873_f2d_879 5th cir and ferguson v commissioner f 3rd 2d cir trusts 117_f3d_1053 8th cir and 731_f2d_1417 9th cir purchase and resale of corporate notes acm partnership v commissioner f 3rd 3rd cir cert_denied 119_sct_1251 and the acquisition and exchange of ranch lands and oil_and_gas leases 190_f3d_1165 10th cir c tax_court cases the tax_court has invoked this doctrine too many times to count it has recently used the doctrine to disregard corporate owned life_insurance coli plans 113_tc_254 purchase and resale of american depository receipts adrs 113_tc_214 the contractual restructuring of excess valuation charges united parcel service of america inc v commissioner t c memo purchase and resale of corporate notes saba partnership v commissioner tcmemo_1999_359 and trusts george v commissioner tcmemo_1999_381 and zachman v commissioner tcmemo_1999_391 d application of the rule since gregory it is therefore indisputable that the court must look beyond the form of the transaction to determine whether it has the economic_substance that its form represents kirchman supra pincite because regardless of its form a transaction that is devoid of economic_substance must be disregarded for tax purposes 939_f2d_44 3rd cir accord 31_f3d_117 3rd cir the acm opinion supra attempted to distill the holdings of prior economic_substance cases into one coherent analysis the inquiry into whether the taxpayer’s transaction had sufficient economic_substance to be respected for tax purposes turns on both the ‘objective economic_substance of the transactions’ and the ‘subjective business motivation’ behind them t hese distinct aspects of the economic sham inquiry do not constitute discrete prongs of a ‘rigid two-step analysis ’ but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes emphasis added citations omitted acm f3d pincite the first of these two factors focuses on whether the transaction at issue had any practical economic consequences other than the creation of tax benefits ie whether the transaction appreciably changed the taxpayer’s economic position id pincite the second factor focuses on whether the taxpayer had a valid business_purpose or profit_motive id pincite the tax_court cited this bifurcated analysis with approval in both winn-dixie supra t c pincite and saba partnership supra in compaq supra however it only cited acm generally making no mention of acm’s particular analytical framework its analysis in compaq nevertheless accords with acm as it was grounded on findings that the transaction was predetermined with controlled arrangements and a lack of market risk objective aspects and that it lacked a business_purpose subjective aspect this analysis bears a striking resemblance to the generic_tax_shelter analysis once suggested by the tax_court in 88_tc_386 aff’d on other grounds 868_f2d_851 6th cir e requisite level of business_purpose there are several other points about the law of economic_substance that are pertinent the first is that the ultimate question of whether the transaction or entity has sufficient economic_substance for tax purposes is a factual one 338_us_451 acm supra f 3d pincite on the other hand there are some indications that certain aspects of that question have legal import recent cases imply that the mere presence of some business_purpose or some actual economic_effect does not necessarily rebut the argument that a given overall transaction lacks economic_substance the tenth circuit has observed we acknowledge the trues’ evidence of business_purpose and economic effects however we do not agree with their conclusion that business purposes and economic effects relating to the individual steps in each complex series of transactions preclude application of the step_transaction_doctrine in this instance the substance over form inquiry is not nearly as narrow as the trues suggest to ratify a step transaction that exalts form over substance merely because the taxpayer can either articulate some business_purpose allegedly motivating the indirect nature of the transaction or point to an economic_effect resulting from the series of steps would frequently defeat the purpose of the substance over form principle events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of these events alone to determine whether the step_transaction_doctrine applies likewise a taxpayer may proffer some non-tax business_purpose for engaging in a series of transnational steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine true v u s supra f 3d pincite similarly the tax_court recently found that a_trust lacked economic_substance despite the fact the petitioners claimed that its purpose was to protect family assets in that case a farm zachman v commissioner supra the court did not appear to find that such was not their purpose as a factual matter but rather that it was not their primary purpose we conclude that any such objective to protect the farm property was peripheral to petitioners primary objective of deflecting their taxable_income zachman supra see also george v commissioner supra trust lacked economic_substance these cases imply that to show lack of economic_substance it is sufficient to show that tax savings was the primary purpose not the sole purpose the courts will not be confused by the presence of peripheral incidents that are imbued with economic_substance f the economic_substance_doctrine applies to the validity of partnerships the second point to emphasize is that the courts have had no reluctance to find that a partnership itself lacks economic_substance in a recent fifth circuit opinion the court agreed that a partnership ostensibly engaged in the actual operation of an oil rig nevertheless lacked economic_substance and could be disregarded merryman v commissioner supra once the partnership was disregarded various tax benefits of the partnership including losses and credits were disallowed some of the factors relied upon by merryman included a pattern of interconnected ownership of the partnership and related entities a failure of all the partners to contribute capital a lack of arms length transactions and lack of evidence of partnership business activity merryman supra pincite g the economic_substance_doctrine is not limited to income_tax cases although the cases cited so far have all been income_tax cases the economic_substance_doctrine is not so limited in estate of murphy v commissioner tcmemo_1990_472 the court disregarded for estate and gift_tax purposes an otherwise legitimate transfer of property because it found that the substance of the transaction was to generate a minority discount for transfer_tax purposes although the facts in estate of murphy involve closely held stock not a partnership the case is still very relevant here because the court specifically applied the substance-over-form doctrine to disregard an otherwise valid transaction the transaction at issue there was mrs murphy’s transfer just before her death of just enough of her closely held stock to her children so as to reduce the size of the remainder of her stock to an amount slightly less than percent of the total outstanding_stock thus her estate claimed a minority discount for the stock she retained at her death although the estate of murphy opinion preceded the acm analysis its reasoning closely parallels acm the court focused on the decedent’s subjective intention to obtain a minority discount and the objective economic facts she nevertheless retained effective_control of the closely_held_corporation it specifically cited the rationale of gregory v helvering supra and knetsch v united_states supra and held the same rationale applies in the cases before us here we conclude that decedent’s two small lifetime gifts of the closely held stock do not appreciably affect decedent’s beneficial_interest except to reduce federal transfer_taxes estate of murphy tcmemo_1990_472 moreover at least three circuit courts and one federal district_court have expressly or implicitly held that the economic_substance_doctrine applies to gift_tax cases involving intra-family transactions see 945_f2d_359 10th cir see also 493_f2d_1225 4th cir 284_f2d_65 1st cir 42_fsupp2d_700 w d tex in the instant case for reasons similar to those in estate of murphy the transaction to be disregarded is the creation of fllc and its use as a wrap of the taxpayer’s’ assets placed in fllc as in estate of murphy the transaction did not appreciably affect his beneficial_interest except to reduce federal transfer_taxes h partnerships must have a valid business_purpose for purposes of federal taxation there is a completely separate line of cases amounting to another doctrine that essentially compels the same result in any case where a partnership lacks a business_purpose these are the progeny of 327_us_280 see eg vanderschraaf et al v commissioner tcmemo_1997_306 and the cases cited therein and asa investerings v commissioner tcmemo_1998_305 in tower the court held that state partnership laws do not control whether a partnership will be recognized for federal tax purposes the issue there was the validity of a limited_partnership formed by a husband and wife that complied with michigan state law the court famously defined a partnership for federal tax purposes as occurring when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is a community of interest in the profits and losses the partners’ intention to join together for the purpose of carrying on business and sharing in the profits or losses is a question of fact emphasis added id u s pincite in the tower case the supreme court found the dispositive facts to be that the taxpayer husband continued to manage control and run the business and that he continued to have funds at his disposal to use in the business or to expend for family_expenses the taxpayer wife did not contribute her services and took no part in the management or operation of the business because of these facts the supreme court in tower sustained the tax court’s determination that the partnership brought no real change in the economic relation of the husband and wife to the income in question the supreme court revisited the question in the case of 337_us_733 again confronted with a family_partnership the court refined certain points of its analysis but still retained the point being urged here the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard supposedly established by the tower case but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise emphasis added id u s pincite i intra-family transactions are closely scrutinized one final well-established legal doctrine is pertinent in consideration of fllc that is the principle that intra-family transactions are to be closely scrutinized the origin of this doctrine appears to be 309_us_331 husband trustee of trust for the benefit of wife shown to have constructively received income from the trust see 327_us_280 the rationale for this doctrine is that intra-family transactions prompt special scrutiny by the courts because the genuineness of the transactions cannot reasonably be inferred from any circumstantial assurances of a business_purpose 16_f3d_462 1st cir 682_f2d_1220 5th cir j conclusion the foregoing shows that the doctrine_of economic_substance is applicable to family limited_partnerships and family limited_liability corporations and to transfers of assets to them if it can be shown that the primary purpose for the transaction was to reduce federal transfer_taxes applicability of sec_2703 sec_2703 provides in part that for purposes of the estate gift and generation-skipping_transfer_tax the value of any property shall be determined without regard to any restriction on the right to sell or use such property sec_2703 provides that sec_2703 shall not apply to any option agreement right or restriction which meets each of the following requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent's family for less than full_and_adequate_consideration_in_money_or_money's_worth its terms are comparable to similar arrangements entered into by persons in an arms' length transaction sec_25_2703-1 provides in part that the value of any property is determined without regard to any right or restriction relating to the property sec_25_2703-1 provides that the terms right or restriction include any restriction on the right to sell or use the property sec_25_2703-1 provides that a right or restriction may be contained in a partnership_agreement a right or restriction may be implicit in the capital structure of an entity sec_25_2703-1 provides that each of the three requirements of sec_2703 must be independently satisfied for a right or restriction to be exempt from the application of sec_2703 under sec_2703 the value of property transferred is determined without regard to any restriction relating to the property in the instant case the property subject_to d's transfers was the underlying fllc assets further applied within the context of sec_2703 which focuses on restrictions on the right to sell or use property we believe that a device under sec_2703 is reasonably viewed as including any restriction that has the effect of artificially reducing the value of the transferred interest for transfer_tax purposes without ultimately reducing the value of the interest in the hands of the transferee-family member under these circumstances the fllc agreement satisfies this description the factual record required to support the economic_substance analysis discussed above may also support the application of sec_2703 and its exceptions to disregard the management agreement in determining the value of both the inter_vivos and testamentary transfers finally even if the fllc interests are recognized as the subject matter of the transfers sec_2703 would still apply as discussed above under sec_2703 the value of any property is determined without regard to any restriction on the right to sell or use such property further under sec_25_2703-1 the restriction is subject_to sec_2703 whether arising under the terms of the partnership_agreement or implicit in the capital structure of an entity see also informal senate report on s cong rec s s date the bill provides that the value of property for transfer_tax purposes is determined without regard to any restriction on the right to sell or use such property these requirements apply to any restriction however created the fllc agreement and state law impose several impediments on a transferee's ability to sell or use the property that would normally be taken into account in determining fair_market_value for example a member may not withdraw or transfer his interest absent the written consent of a majority of the other members the giving of which is entirely discretionary the transferee must adopt all the provisions of the management agreement and pay all reasonable expenses related to admission an inter_vivos transfer in contravention of the agreement is void and a testamentary transferee takes only an assignee interest as an assignee the transferee may share in profits and distributions but otherwise has no liquidation rights unless fllc terminates further under the agreement a member may not unilaterally withdraw or reduce his capital_contribution dissolution can only occur with the consent of x of the members on termination of fllc on the death of a member unless the remaining members elect to continue fllc on the sale of substantially_all of fllc’s assets or on the entry of a decree of judicial dissolution pursuant to state law these restrictions constitute restrictions on the member's right to use the fllc interest and impede the member's ability to sell an interest accordingly these restrictions are disregarded under sec_2703 in valuing the fllc interest a restriction on liquidation requiring consent of x the voting interests can be disregarded under sec_2704 to the extent that portions of the claimed discounts are attributable to the agreement’s restrictions on liquidation you are correct in suggesting that sec_2704 may invalidate those discounts the code provides that if someone transfers a partnership_interest to a member of the transferor’s family and after the transfer the transferor’s family has control of the partnership then for the purposes of valuing the transferred interest certain applicable restrictions can be disregarded sec_2704 the term applicable_restriction means any restriction which effectively limits the ability of the partnership to liquidate and which is removable in whole or in part by the transferor or any member_of_the_transferor's_family sec_2704 the regulations further define applicable_restriction to be disregarded the limitation on liquidation at issue must be more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction sec_25_2704-2 they also illustrate the statute’s intended effect if an applicable_restriction is disregarded then the transferred interest is valued as if the restriction does not exist and as if the rights of the transferor are determined under the state law that would apply but for the restrictions sec_25_2704-2 the regulations also illustrate these principles with several examples sec_25_2704-2 example provides that d owns a percent interest and each of d’s children a and b owns a percent interest in general_partnership x the partnership_agreement requires the consent of all the partners to liquidate the partnership under the state law that would apply in the absence of the restriction in the partnership_agreement the consent of partners owning percent of the total partnership interests would be required to liquidate x on d’s death d’s partnership_interest passes to d’s child c the requirement that all the partners consent to liquidation is an applicable_restriction because a b and c all members of d’s family acting together after the transfer can remove the restriction on liquidation d’s interest is valued without regard to the restriction ie as though d’s interest is sufficient to liquidate the partnership sec_25_2704-3 provides that sec_25_2704-2 applies to transfers occurring after date of property subject_to applicable restrictions created after date each of the conditions of sec_2704 is satisfied in this case first the inter_vivos transfers and the testamentary transfer were either interests in a partnership or a corporation because a limited_liability corporation with two or more members such as fllc must be one or the other see sec_301_7701-3 second the transfers were to members of the transferor’s family because a b and c as d’s children were lineal_descendants of the transferor see sec_2704 third the transferor and members of the transferor’s family held immediately before the transfer control of the entity for purposes of sec_2704 control has the meaning given such term by sec_2701 sec_2704 sec_2701 provides that in the case of a partnership the term control means either the holding of at least of the capital or profits interests in the partnership or in the case of a limited_partnership the holding of any interest as a general_partner since combined a b c and d held of the capital and profits interest in fllc immediately before the transfer the transferor and members of the transferor’s family held control of the entity at that time fourth the provision of the operating_agreement requiring the vote of x of the members prior to dissolution is more restrictive than state law which requires only y interest further the transferor and members of the transferor’s family ie a b c and d collectively by virtue of owning of the membership interests had the right after each transfer to amend the agreement to remove the restriction accordingly the restriction is an applicable_restriction within the meaning of sec_2704 sec_25_2704-2 example the opinions of the tax_court in 113_tc_449 and estate of harper v commissioner tcmemo_2000_202 do not suggest a contrary result in those cases the commissioner argued that a provision limiting the right of a partner to withdraw that was more restrictive than the default provision of state law was an applicable_restriction within the meaning of sec_2704 the court held that an applicable_restriction is one limiting the ability of the entire entity to liquidate and not one simply limiting the liquidation of the individual interests here the restriction on liquidation relates to the liquidation of the entire entity in the context of valuing transfers of minority interests however disregarding the terms of the operating_agreement in favor of a state law requiring only the vote of your incoming does not state whether fllc filed a form_8832 if not as is assumed herein then the entity is a partnership see sec_301_7701-3 and c y interest may not result in a significant difference in value regardless of whether y interest or x of the interest is required to liquidate the holder of a minority interest cannot alone compel liquidation but the application of sec_2704 to the transfer of a majority interest probably produces a much more significant result if the applicable_restriction is disregarded in favor of the state law default provision the holder could join one of the minority holders and together they could dissolve fllc upon dissolution fllc would liquidate and distribute to its members the cash remaining after its assets were sold and debts paid thus the application of sec_2704 may have a greater utility in the estate_tax evaluation of d’s interest than in the gift_tax evaluations of d’s gifts to his children the exact value of the interests after the application of sec_2704 of course is a question of fact to be determined by a competent expert applying generally accepted valuation principles d’s estate may argue that upon transfer under the agreement the transferred interests become assignee interests as opposed to fllc membership interests assignees have no liquidation rights under either the agreement or under local law as the restrictions on an assignee’s liquidation rights do not differ under the agreement from those imposed by local law there is no applicable_restriction to be disregarded under sec_2704 assuming arguendo that the estate is correct and that the transferred interests become assignee interests under sec_2704 the interest to be considered is the llc interest congress enacted sec_2704 among other provisions in response to number of tax_motivated_transactions which had been used to reduce value for transfer_tax purposes while not reducing the value ultimately received by the transferee informal senate report on s 101st cong 2d sess cong rec s15679-s15682 date reprinted in tax mgmt bna sec_2701 pp the legislative_history provides lapsing rights present law some courts have held that the fair_market_value of property is determined the moment after death under this theory the value of a right that lapses upon death is not subject_to estate_tax conference agreement treatment of certain restrictions and lapsing rights in general the conference agreement modifies the provision in the senate amendment regarding the effect of certain restrictions and lapsing rights upon the value of an interest in a partnership or corporation these rules are intended to prevent results similar to that of estate of harrison v commissioner 52_tcm_1306 these rules do not affect minority discounts or other discounts available under present law the conferees intend that no inference be drawn regarding the transfer_tax effect of restrictions and lapsing rights under present law lapsing rights the conference agreement provides that the lapse of a voting or liquidation_right in a family controlled_corporation or partnership results in a transfer by gift or an inclusion in the gross_estate the amount of the transfer is the value of all interests in the entity held by the transferor immediately before the lapse assuming that the right was nonlapsing over the value of the interests immediately after the lapse the conference agreement grants the secretary_of_the_treasury regulatory authority to apply these rules to rights similar to voting and liquidation rights example parent and child control a corporation parent’s stock has a voting_right that lapses on parent’s death under the conference agreement parent’s stock is valued for federal estate_tax purposes as if the voting_right of the parent’s stock were nonlapsing example father and child each own general and limited interests in a partnership the general_partnership interest carries with it the right to liquidate the partnership the limited_partnership_interest has no such right the liquidation_right associated with the general_partnership interest lapses after ten years under the conference agreement there is a gift at the time of the lapse equal to the excess of the value of father’s partnership interests determined as if he held the right to liquidate over the value of such interests determined as if he did not hold such interests restrictions under the conference agreement any restriction that effectively limits the ability of a corporation or partnership to liquidate is ignored in valuing a transfer among family members if the transferor and family members control the corporation or partnership and the restriction can be removed by the transferor or members of his family either alone or collectively example mother and son are partners in a two-person partnership the partnership_agreement provides that the partnership cannot be terminated mother dies and leaves her partnership_interest to daughter as the sole partners daughter and son acting together could remove the restriction on partnership_termination under the conference agreement the value of mother's partnership_interest in her estate is determined without regard to the restriction such value would be adjusted to reflect any appropriate fragmentation discount this rule does not apply to a commercially reasonable restriction which arises as part of a financing with an unrelated party or a restriction required under state or federal_law the provision also grants to the treasury secretary regulatory authority to disregard other restrictions which reduce the value of the transferred interest for transfer_tax purposes but which do not ultimately reduce the value of the interest to the transferee h_r conf_rep no 101st cong 2nd sess date reprinted in u s code cong admin news sec_2704 by its terms applies to the transfer of a partnership_interest in the intra-family context however if the assignee status of the llc interest is the only status taken into account the statute would have no application to the transfer of partnership interests the legislative_history and the regulations make it clear that assignee status is not taken into account in applying the statute in example of the conference_report mother and son are partners in a two person partnership the partnership_agreement provides that the partnership cannot be terminated mother dies and bequeaths her partnership_interest to daughter as the sole partners daughter and son acting together could remove the restriction on partnership_termination the example concludes that the value of mother’s partnership_interest is determined without regard to the restriction on termination if as the estate may claim sec_2704 does not apply to an assignee interest example would be meaningless the interest passing from mother to daughter is an assignee interest the example however ignores the assignee status of the interest and applies sec_2704 similarly sec_25_2704-2 example quoted above applies sec_2704 by ignoring the fact that d’s general_partnership interest first passed to d’s estate possibly as an assignee interest and then to d’s child c also possibly as an assignee interest before c was admitted as a general_partner rather the example applies sec_2704 as if a partnership_interest were transferred directly from d to c the example disregards any assignee status with respect to d's interest under sec_2704 which grants the secretary broad authority to promulgate regulations under sec_2704 the regulations should carry significant weight the legislative_history and the regulations do not take the assignee status into account because in the family context to which the statute is directed this status is largely transitory in the intra-family context the interest a transferee receives is an assignee interest that carries with it the full potential for substitution as a partnership_interest with the rest of the family and therefore is treated as a partnership_interest for purposes of sec_2704 under these circumstances substitution as a partner is a foregone conclusion and the interest transferred is viewed as a full partnership_interest for purposes of sec_2704 cf 113_tc_449 applying an economic_substance analysis in disregarding assignee status cf estate of nowell v commissioner tcmemo_1999_15 even if substitution as a full member were not automatic it would seem that given the provisions and restrictions in the subject operating_agreement eg limiting an individual member’s ability to liquidate the entity and vesting management in a majority of the members and the investment nature of llc’s activities there would be no valid reason for the remaining members to withhold consent absent a showing to the contrary it would appear extremely unlikely that the assignee would not be admitted as a full member sec_2704 must be read in light of the problem congress was attempting to resolve that of lapsing rights in family entities which transfer value and restrictions in family entities that reduce value but which were not recognized for transfer_tax purposes with the result that substantial economic transfers were not subjected to transfer_tax before the enactment of sec_2704 the court had held in estate of harrison4 that the partnership_interest there was to be valued after the lapse of the transferor’s liquidation_right with the result that a substantial portion of the value of the property was never subjected to transfer_tax despite the fact that the transferor’s family effectively received the full value of the transferred property in sec_2704 congress altered the harrison analysis by mandating a before and after inquiry to determine whether the lapse or restriction is one within the intendment of the statute and if so to determine the amount of the transfer sec_2704 provides in part that if there is a lapse of any voting or liquidation_right in a partnership and the individual holding such right immediately before the lapse and members of such individual’s family hold both before and after the lapse control of the entity such lapse is treated as a taxable transfer the amount of the transfer is the value of all interests held before the lapse less the value of such interests immediately after the lapse stated another way in the case of a lapse if the family holds control both before and after the lapse the transfer is the difference in the value of the property before and after the lapse sec_2704 provides in part that in the case of a transfer of an interest in a partnership to a member_of_the_transferor's_family if the transferor and members of the transferor's family hold immediately before the transfer control of the entity then an applicable_restriction will be disregarded in valuing the transferred interest an applicable_restriction is one which limits the ability of the partnership to liquidate but which the transferor or the family either alone or collectively has the right to remove after the transfer stated another way in the case of a transfer subject_to a restriction if the family holds control both before and after the transfer the transfer is valued without regard to the restriction the assignee argument ignores the mechanics of the sec_2704 statutory scheme sec_2704 contemplates that where an interest is a partnership_interest in the hands of the transferor the term_interest in a partnership as used in see also 823_f2d_483 11th cir the partnership_interest to be valued is that which decedent transferred at death not the interest held by decedent before death or that held by devisee after death that section means the partnership_interest in order to determine whether sec_2704 applies at all sec_2704 applies a two part test first there must be a transfer of an interest in a partnership second the transferor and members of the transferor's family must hold immediately before the transfer control of the entity sec_2704 congress used the term transfer to identify both the property subject_to sec_2704 - transfer of an interest in a partnership - and the time to apply the control test - immediately before the transfer use of the same term in both parts of a two part test suggests that congress attached the same meaning in both tests on the other hand the assignee argument requires that the tests be applied at two different times in essence the argument is that the interest in a partnership be determined after the transfer while the control test be applied before the transfer under this interpretation then a test contained within a single integrated statutory provision requires two different times just to determine the threshold application of the statute5 the only logical inference here is that congress intended that the threshold test of sec_2704 be applied immediately before the transfer at a time the interest was a partnership_interest the assignee argument also ignores the purpose of the sec_2704 the problem congress was attempting to resolve was that of illusory restrictions in family entities that reduce the value of the transferred interest for transfer_tax purposes but which did not ultimately reduce the value of that interest to the transferee before the enactment of sec_2704 the courts had held that value was to be determined at a single moment in time immediately_after_the_transfer with the result that substantial value was never subjected to transfer_tax in sec_2704 congress altered that analysis by mandating a before and after inquiry that begins before the transfer in the context of lapsing rights the inquiry begins with the determination of the value of all interests held by the transferor immediately before the lapse in the context of restrictions on liquidation the inquiry begins with the determination of whether the family has control of the entity and thus can remove the restriction immediately before the transfer the assignee argument is likewise inconsistent with the legislative_history congress was certainly aware of the general_rule that in the context of partnership 5congress clearly knew how to say that a test was to be applied after the transfer and indeed it did so in describing an applicable_restriction an applicable_restriction is one which effectively limits the ability of the partnership to liquidate with respect to which either i the restriction lapses in whole or in part after the transfer described in paragraph or ii the transferor or any member of the transferor’s family either alone or collectively has the right after such transfer to remove in whole or in part the restriction sec_2704 agreements such as those described in the uniform partnership acts the transfer of a partnership_interest would result in the transferee’s initial receipt of an assignee interest yet example of the conference_report concludes that because the family had the ability to remove the restriction on termination the value of the bequeathed interest would be determined without regard to the restriction the transitory assignee status of the interest in the hands of the transferee is simply not relevant to the analysis because the statute was designed to apply only to family controlled entities moreover the assignee argument would render sec_2704 meaningless in the context of partnerships if the term_interest in a partnership is read to refer to the character of the property in the hands of the transferee the statute would never apply in the case in which it was clearly intended to apply a generic partnership_agreement as contemplated by the uniform acts because under those acts both inter_vivos and testamentary transfers automatically result in an assignee interest the partnership_interest bequeathed in example above would itself not have been subject_to sec_2704 the purpose of sec_2704 is to disregard liquidation restrictions found in family controlled entities which reduce the value of the transferred interest under the willing buyer willing seller test but which do not ultimately reduce the value of the interest to the transferee see sec_2704 the scope of sec_2704 is confined to family entities here the transferred property was an llc interest in the hands of the transferor the family at all times had the power to remove any restrictions on liquidation including any transitory assignee status inherent in the act of transfer in this context the term_interest in a partnership cannot refer to the transitory character of the interest in the hands of the assignee conversion of the transferred interests into assignee interests in the hands of the transferees triggers a transfer under sec_2704 moreover the argument that there is no applicable_restriction to be disregarded under sec_2704 must be viewed in light of sec_2704 sec_2704 provides that if a there is a lapse of any voting or liquidation_right in a corporation or partnership and b the individual holding such right immediately before the lapse and members of such individual’s family hold both before and after the lapse control of the entity such lapse is treated as a transfer by such individual by gift or a transfer that is includible in the gross_estate of the decedent whichever is applicable sec_2704 does not apply unless the interest holder and members of the holder’s family can immediately after the lapse liquidate the interest sec_25_2704-1 and b in determining whether an interest can be liquidated after the lapse restrictions described in sec_2704 are disregarded the preamble to the sec_2704 regulations states that the lapse of a liquidation_right occurring by reason of state law is subject_to sec_2704 because the shareholders or partners are free to alter the rules otherwise applicable under state law preamble to t d 1992_1_cb_316 thus if an fllc interest can vote on liquidation and the holder transfers the interest with the result that under state law the transferee takes an assignee interest that cannot vote on liquidation then the ability to vote on liquidation is treated as lapsing under sec_2704 here the member’s ability to liquidate under state law is curtailed by the x percent requirement of the operating_agreement however if the restriction on liquidation imposed by the operating_agreement were disregarded under sec_2704 the restriction should also be disregarded in applying sec_2704 thus the transfer of the fllc interest should be viewed as causing a lapse of a voting_right where only y percent interest is required for liquidation d’s estate may argue that the holder of an fllc interest does not have a liquidation_right before the transfer and thus there was no lapse of a liquidation_right if this were correct the statute would permit a transferor to use a restriction that is disregarded under sec_2704 to avoid the application of sec_2704 the application of the statute cannot be straddled in this manner sec_25_2704-1 example provides that d and d’s two children are partners in x each has a general_partnership interest and a limited_partnership_interest under the applicable state law a general_partner has the right to participate in partnership management the partnership_agreement provides that when a general_partner withdraws or dies x must redeem the general_partnership interest for its liquidation value also under the agreement any general_partner can liquidate the partnership a limited_partner cannot liquidate the partnership and a limited partner’s capital interest will be returned only when the partnership is liquidated a deceased limited partner’s interest continues as a limited_partnership_interest in the example d dies leaving his limited_partnership_interest to his spouse because of a general partner’s right to dissolve the partnership a limited_partnership_interest has a greater fair_market_value when held in conjunction with a general_partnership interest than when held alone the example concludes that sec_2704 applies to the lapse of d’s liquidation_right because after the lapse members of d’s family could liquidate d’s limited_partnership_interest sec_25_2704-1 example contains the same facts as example except that under the partnership_agreement d is the only general_partner who holds a unilateral liquidation_right the example further assumes that the partnership_agreement contains a restriction described in sec_2704 that prevents d’s family members from liquidating d’s limited_partnership_interest immediately after d’s death under state law in the absence of the restriction in the partnership_agreement d’s family members could liquidate the partnership the example concludes that the restriction on the family’s ability to liquidate is disregarded and the amount of d’s gross_estate is increased by reason of the lapse of d’s liquidation_right example and example illustrate that a restriction that would be disregarded under sec_2704 in the examples a provision restricting the ability of the family to liquidate immediately_after_the_transfer is also disregarded in applying sec_2704 similarly a restriction on liquidation immediately before the transfer should be disregarded in applying sec_2704 therefore prior to the transfers at issue the llc interest is treated as if the llc can be liquidated by a vote of y percent in interest sec_2704 applies to the lapse of that liquidation provision if after the lapse as is the case here the members of the family could liquidate the llc applicability of sec_2036 sec_2036 provides that a decedent's gross_estate includes the value of all property interests transferred other than for full_and_adequate_consideration_in_money_or_money's_worth by a decedent during his life where he retains for life the possession enjoyment of the property or the right to the income from the property or the right to designate the persons who will enjoy the property or the income therefrom the term enjoyment refers to economic benefits from the property 65_tc_296 aff'd 547_f2d_32 2nd cir retained enjoyment may exist where there is an express or implied understanding at the time of the transfer that the transferor will retain the economic benefits of the property 437_f2d_1148 4th cir 73_tc_82 the understanding need not be legally enforceable estate of rapelje v commissioner supra estate of schauerhamer v commissioner tcmemo_1997_242 inclusion under sec_2036 is dependent on whether the decedent retained an interest in property which has been transferred during life the fact that the retained_interest may be equal in value to the transferred property where for example property is transferred in trust and the decedent retains an income_interest equal to the value of the property transferred or where the power_to_revoke the transfer is equal to the value of the transferred property does not answer the question rather the question under sec_2036 is whether the decedent retained the economic benefits of the assets transferred into the partnership pursuant to an implied understanding between the parties at the time of the transfer that the decedent would retain such benefits see eg bay v united_states 762_f2d_1361 9th cir 513_f2d_824 9th cir only after it has been determined that a decedent’s interest in transferred property constitutes a retained_interest does the question of consideration become relevant sec_2036 addresses only the testamentary aspect of the transaction ie the transfer of the underlying assets to the decedent's children subject_to the decedents retained_life_estate which life_estate terminates on the decedent’s death it is only in this context that consideration is relevant typically the decedent's children have provided no consideration to the decedent for the transfer in the absence of any consideration flowing from the recipients of the remainder_interest the entire date of death value of the transferred property is includible in the decedent's gross_estate in estate of reichardt v commissioner t c no date the decedent established a revocable_living_trust and a family limited_partnership the decedent appointed himself and his two children as co-trustees of the trust and transferred virtually all his assets including his house brokerage accounts and real_property to the partnership he retained his car some personal effects and a small amount of cash the revocable_trust was designated as the sole general_partner of the partnership shortly thereafter the decedent gave each of his children a limited interest in the partnership decedent continued to live at his residence paying no rent to the partnership for its use the record indicated that the decedent controlled and managed or allowed the co- owners to control and manage the partnership assets in the same manner both before and after he transferred his assets to the partnership he used the same brokers both before and after he transferred the property to the partnership thus the decedent’s relationship to the assets did not change after conveyance to the partnership the record also indicated that the partnership paid approximately dollar_figure of the decedent’s personal expenses in and the court found that all the assets held in the partnership at the time of the decedent’s death were includible in the gross_estate under sec_2036 estate of schauerhamer v commissioner tcmemo_1997_242 the court found that there was an implied agreement at the time of the transfer that the decedent would retain the present economic benefits of the property petitioner bears the burden which is especially onerous for transactions involving family members of proving that an implied agreement or understanding between the decedent and his children did not exist when he transferred the property at issue to the partnership the court relied upon the following evidence of the implied agreement nothing changed except legal_title the decedent managed the trust which managed the partnership the decedent was the only trustee to sign the articles of limited_partnership and the deeds the decedent was the only trustee to open brokerage accounts or sign partnership checks the decedent commingled partnership and personal funds the decedent deposited partnership income in his personal account in addition he continued to live in his residence rent-free after the residence had been transferred to the partnership the decedent transferred virtually all his assets to the partnership this implied that decedent had an implied agreement that he could continue to use those assets although the decedent had a fiduciary duty as a general_partner this duty did not deter him from continuing to possess and enjoy partnership property including the house also indicating an implied agreement the court also concluded that the transfer of the assets to the partnership was not a bona_fide sale for adequate_and_full_consideration in money or money’s worth the decedent’s children gave nothing to the decedent or the partnership when he transferred the assets to the partnership further the decedent’s transfer of assets to the partnership in exchange for partnership interests was not a bona_fide sale of assets citing wheeler v united_states ustc big_number w d tex rev’d f 3rd 5th cir a bona_fide sale contemplates an arms-length business transaction between a willing buyer and a willing seller here there was no negotiation of the purchase_price of the property the factual record required to support the economic_substance analysis discussed above may also support the application of sec_2036 which turns upon whether there was an implied understanding at the time of the transfer that the transferor would retain the economic benefits of the property 6the tax court’s decision in estate of reichardt should be contrasted with the court’s earlier decision in estate of harrison v commissioner t c memo where the court found that the partnership in that case had a business_purpose providing necessary and proper management of decedent’s properties and was advantageous and in the best interests of the decedent and was not a testamentary device the partnership_agreement applied to all the partners no partner could liquidate without the other partner’s consent decedent received adequate_consideration for the transfer to the partnership and although the partnership resulted in a substantial decrease in estate_taxes there was no proof in the record that the partnership was created other than for business purposes applicability of gift on formation argument you have suggested that the gift on formation argument may be an appropriate alternative argument the assertion that a donor’s transfer of assets to a family controlled_entity was an arm’s length transaction for which he received adequate_consideration no gift is inconsistent with the assertion that his interest on his death was worth substantially less than its pro_rata share of the underlying assets the estate and gift_tax are in_pari_materia and must be construed harmoniously 308_us_39 324_us_308 consequently if the value of the donor’s interest at death is determined to be less than its proportionate share of the underlying assets then the donor made a gift on the formation of the entity we do not recommend that the gift on formation argument be made on these facts by virtue of the size of the interest d received on the formation of fllc under the terms of the management agreement d retained control_over all but the most mundane decisions and could liquidate the entity at will liquidation would result in the return to d of a pro_rata share of the assets given d’s retained powers we doubt that a court could be convinced that d made a completed_gift of any part of the assets allocable to d’s fllc interest on the formation of fllc attacking the discount if the taxpayer can show that the form of fllc must be respected the interests in it and not the underlying assets will be valued as the gifts and as part of the gross_estate the amount of the discounts if any must be established through the testimony of a qualified expert we recommend the following considerations be presented to respondent’s experts a_trust analogy a family limited_partnership holding liquid_assets is analogous to a_trust for valuation purposes for the primary purpose of both is to hold assets for protection and investment for ultimate distribution to the beneficiaries partners the role of the general_partner as manager of the assets and decision-maker regarding distributions is analogous to that of a trustee both are subject_to fiduciary duties toward the beneficiaries partners as a result the nature of the partners' interests in a family_partnership holding liquid_assets is closely analogous to that of a holder of a beneficial_interest in a_trust if a donor transfers property to an irrevocable_trust the amount_of_the_gift is the value of the assets transferred to the trust or if the donor for example retains a life_estate the gift is the actuarial value of the remainder_interest transferred presumably the result would be the same if the donor transferred property to a revocable_trust and then relinquished the right of revocation over the entire trust at one time the focus for valuing the gift is the value of the assets transferred by the donor not the sum of the values of the trust interests received by the donees similarly if the donor relinquished the right to revoke by making seriatim gifts of trust interests to the beneficiaries the amount_of_the_gift will be the value of the trust assets represented by the trust interest thus the interests transferred should be valued like interests in a_trust ie with no discounts the valuation methodology that the courts have been using in valuing partnership interests originated in cases valuing interests in corporations conducting an active trade_or_business and would be appropriate in cases where the partnership conducts an active trade_or_business it is inappropriate however where the partnership is holding passive_assets identical to those typically held in trust this argument is not that a family_partnership is in substance a_trust rather in view of the similarities between the two entities the same valuation methodology should be applied in valuing transfers with respect to both entities while this argument is not dependent on the testimony of a qualified valuation expert it does require a well-developed factual record describing the transaction and the interests and roles of each of the parties b closed-end mutual_fund analogy the joint_committee recently addressed the valuation of family partnerships holding readily marketable assets and suggested that they might be compared to publicly traded closed-end mutual funds staff of the joint_committee on taxation 105th cong 2nd sess description of revenue provisions contained in the president’s fiscal_year budget proposal jt comm print date like a limited_partner a closed-end mutual_fund investor owns an interest in a pool of liquid_assets held for investment the investor has no control_over management of assets or the nature of the investments closed-end mutual funds generally trade at a discount from net asset value of percent a discount which is deemed sufficient by the public markets to reflect the disadvantages of a minority interest we note that interests in family partnerships are not readily marketable as is the case with mutual funds thus it may be necessary to concede an additional discount for lack of marketability this argument is a factual one which must be based on the opinion of a qualified valuation expert it is generally recognized that an interest in a_trust would not be discounted in determining fair_market_value for gift_tax purposes for example lack of control_over management of investments or lack of marketability would not be considered a relevant factor in view of the fiduciary duties of the trustee this is especially the case if the trust holds liquid_assets luton v commissioner t c memo c publicly_traded_partnerships as comparables taxpayers’ experts ignore the publicly-traded partnership as a comparable the appropriate willing buyer willing seller price comparison should be the price the promoter charges and the investor pays when the units are initially sold to the public rather than the price at which the units are later sold by the investor in the secondary market generally on the initial offering the investor is willing to pay full value for the partnership units ie of the net asset value represented by the partnership units purchased arguably the family_member receiving interests in a newly formed family limited_partnership is in no different position from that of an investor purchasing publicly traded units in the initial_public_offering both are receiving an interest in a pool of liquid_assets and both have little control_over the nature of the investments or the management of the assets this argument is a factual one and must be based upon the opinion of a qualified expert d elements of value business_purpose factors many of the factors cited by taxpayers as supporting the business_purpose for forming the partnership if valid should enhance the value of the partnership interests thereby offsetting some of the discounts claimed for example assuming a partnership_interest does provide creditor protection centralized_management of the portfolio and the benefits of pooling assets for investment etc the value of that interest should reflect these advantages similarly restrictions on the other partners’ ability to withdraw from the partnership or transfer their interests arguably enhance the value of the subject partnership_interest these restrictions ensure that the underlying partnership assets will remain intact and that the partnership will have a long and stable existence this argument is a factual one which must be based upon the opinion of a qualified expert the willing seller in applying the willing buyer willing seller test the willing seller would not sell his or her interest at a substantially discounted value see estate of mandelbaum v commissioner t c memo aff’d 91_f3d_124 3rd cir t he test of fair_market_value rests on the concept of a hypothetical willing buyer and a hypothetical willing seller ignoring the views of the willing seller is contrary to this well-established test under the sec_20_2031-1 the hypothetical seller is under no compulsion to sell thus it would seem unlikely that an individual who just transferred liquid_assets of significant value to a family_partnership and is under no compulsion to sell the partnership_interest would agree to sell that interest at a price significantly less than the value of the assets he transferred to the partnership this argument is a factual one which must be based on the opinion of a qualified valuation expert case development hazards and other consideration sec_34 please call if you have any further questions ____________________ william c sabin jr senior technician reviewer associate chief_counsel passthroughs special industries branch
